Appellant was convicted of manufacturing whisky. The principal insistence of appellant is that on the evidence the court erred in refusing to give at his request the general affirmative charge. There was a still in a wood all set up and ready to go, but there was no fire. The officers found it thus in the early morning. No one was at or near it when the officers first saw the still. They withdrew some one hundred yards, secreted themselves, and watched. About 7 o'clock two men came to the still, the smoke began to rise, showing that a fire had been kindled, and still the officers lay quiet. In about one hour the officers raided. They found the still in operation, whisky running from the worm, and this defendant and another at the still. They saw defendant bring two buckets of water from a nearby pond and set them down near the still. No one else was heard or seen near the still. The evidence was circumstantial tending to connect the defendant with the crime charged. The question of guilt was for the jury.
The general charge as to each count was properly refused.
Refused charge 5 was covered by the court's oral charge. It asserts the negative of an affirmative given by the court in his oral charge.
Refused charges 8 and 9 relate to count 2 of the indictment of which the defendant was acquitted and will not be considered.
Refused charge B is invasive of the province of the jury.
There is no merit in the other exceptions reserved. The rulings of the court on the admission of testimony were clearly without error.
We find no error in the record, and the judgment is affirmed.
Affirmed.